THE THIRTEENTH COURT OF APPEALS

                                    13-21-00053-CV


                                  CLEO SEABREAK
                                        v.
                                       L.S.


                                   On Appeal from the
                   343rd District Court of San Patricio County, Texas
                        Trial Court Cause No. S-19-5210CV-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

March 11, 2021